DETAILED ACTION
This Office Action is in response to the remarks entered on 11/22/2021. Claims 1-2, 5, 7-23 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
“determine contributions for a plurality of hierarchically organized components to the topic, wherein each contribution corresponds to one of the hierarchically organized components, and each contribution indicates a frequency one of the plurality of hierarchically organized components contributes to the topic; and 
the program code further comprising visualizer program code operable, when executed upon by the processor, to display, in a plurality of hierarchically linked visualizer windows and child visualizer windows, information related to the plurality of hierarchically organized components at a hierarchical level based on the contributions indicating the frequencies for the plurality of hierarchically organized components contribute to the topic, wherein the plurality of hierarchically organized components are displayed in an order based on the frequencies for the topics in one of the plurality of hierarchically linked visualizer windows and contents of at least one of the child visualizer windows are automatically updated in response to selection of one of the hierarchically organized components in the one of the plurality of hierarchically linked visualizer windows, wherein the plurality of 2Appl. No. 16/412,783Docket No.: 1988.0088 Response Dated November 22, 2021Examiner: SITIRICHE, LUIS A Reply to Office Action of July 21, 2021TC/A.U. 2126 hierarchically linked visualizer windows and the child visualizer windows are displayed concurrently”.
Claim 13:
“processing the training result associated with the topic to determine a contribution of each hierarchically organized component to the topic and to other hierarchically organized components each contribution indicates a frequency the one of the plurality of hierarchically organized components contributes to the topic; 
displaying a plurality of visualizer windows, each visualizer window displaying information related to the hierarchically organized components at a hierarchical level; and 
automatically populating the visualizer windows with the information related to the topic including populating different visualizer windows with component information of different hierarchical levels, wherein a first visualizer window of the visualizer 4Appl. No. 16/412,783Docket No.: 1988.0088 Response Dated November 22, 2021Examiner: SITIRICHE, LUIS A Reply to Office Action of July 21, 2021TC/A.U. 2126windows configured to present the hierarchically organized components for the topics in an order based on each contribution, and wherein a second visualizer window is linked with the first visualizer window and is updated with data in response to a selection of one of the hierarchical organized components in the first visualizer window, and the first visualizer window and the second visualizer window are displayed concurrently”.
Claim 20:
“machine-learning model (MLM) program code, stored in storage device and operable when executed upon by the processor to process the corpus in accordance with the model to provide a result identifying a plurality of topics within the corpus, each topic comprised of a plurality of hierarchically organized components, the result comprising a topic map including an entry for each topic and including a contribution of each of the hierarchically organized components to each topic, wherein each contribution indicates a frequency each of the hierarchically organized components contributes to each topic; 
visualizer program code, stored in the storage device and operable when executed upon by the processor to: 
analyze the result associated with a selected topic to determine a contribution of each hierarchically organized component to the selected topic and to other hierarchically organized components; 
display a plurality of visualizer windows on a display device, each visualizer window configured to display information related to components of a hierarchical level; 
automatically populate a visualizer window with the hierarchically organized components of the selected topic in an order based on the frequencies of the6Appl. No. 16/412,783Docket No.: 1988.0088Response Dated November 22, 2021Examiner: SITIRICHE, LUIS AReply to Office Action of July 21, 2021TC/A.U. 2126 topics, wherein the visualizer window is further configured to visually highlight hierarchically organized components in accordance with their associated contribution to the selected topic and 
automatically update contents of a second visualizer window based on a selection of one of the hierarchically organized component, wherein the visualizer window and the second visualizer window are displayed concurrently”.
The closest prior art of record, Ziv et al (US Patent 9,015,194), is directed to a method for processing a plurality of data items by defining a set of one or more categories having a corresponding set of conditions that associate the data items with the categories. It further teaches a data analysis system and a data mining process to carry out a requested categorization task and returns suggested results.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as 
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2, 5, 7-12, 14-19, 21-23 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126